       Case 4:18-cr-06029-EFS     ECF No. 70    filed 07/09/19   PageID.616 Page 1 of 3



 1   Joseph H. Harrington
     United States Attorney
 2
     Eastern District of Washington
 3   Alison L. Gregoire
 4
     Brian M. Donovan
     Assistant United States Attorneys
 5   Post Office Box 1494
 6   Spokane, WA 99210-1494
     Telephone: (509) 353-2767
 7
 8                     UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WASHINGTON
 9
10   UNITED STATES OF AMERICA,
                                                        No. 4:18-CR-06029-EFS-1
11
                               Plaintiff,
12                                                      Motion for Separate Restitution
13                    v.                                Hearing as to Victims B and C

14   DALE GORDON BLACK,
15
                               Defendant.
16
17
18
           Plaintiff, United States of America, by and through Joseph H. Harrington,
19
     United States Attorney for the Eastern District of Washington, and Alison L.
20
21   Gregoire and Brian M. Donovan Assistant United States Attorneys, submits the
22
     following request for a separate restitution hearing 90-days after the sentencing
23
24   hearing in this matter. The government has spoken to Scott Johnson, defense
25   counsel for Mr. Black, who indicates no objection to the instant request.
26
           “If the victims’ losses are not ascertainable by the date that is 10 days prior
27
28   to sentencing, the attorney for the Government or probation officer shall inform the


       Motion for Separate Restitution Hearing as to Victims B and C - 1
       Case 4:18-cr-06029-EFS       ECF No. 70    filed 07/09/19   PageID.617 Page 2 of 3



 1   court, and the court shall set a date for the final determination of the victim's
 2
     losses, not to exceed 90 days after sentencing.” 18 U.S.C. § 3664(d)(5).
 3
 4
            Victim B and Victim C have restitution claims outstanding. These victims

 5   have been contacted several times. Both victims are currently undergoing
 6
     counseling, as are members of their families. Victim B and Victim C and their
 7
 8   families are gathering restitution documents and need additional time to finalize
 9
     their requests. The United States would intend to proceed with sentencing,
10
     forfeiture, fines, and the rest of the restitution claims.
11
12          A continuance is sought so that the victims and the professionals with whom
13
     they are working can file thoughtful matters supporting their restitution requests.
14
15   Pursuant to Title 18, United States Code, Section 3664(d)(5), the government
16   respectfully requests that the Court delay imposition of restitution for 90 days to
17
     allow the Government to obtain additional information concerning any sought
18
19   restitution in this case.
20
            Respectfully submitted this 9th day of July 2019.
21
22                                             Joseph H. Harrington
23                                             United States Attorney
24                                             s/ Alison L. Gregoire
25                                             Alison L. Gregoire
                                               Assistant United States Attorney
26
27
28


       Motion for Separate Restitution Hearing as to Victims B and C - 2
       Case 4:18-cr-06029-EFS        ECF No. 70   filed 07/09/19   PageID.618 Page 3 of 3



 1
 2
                               CERTIFICATE OF SERVICE
 3
 4
           I hereby certify that on July 9, 2019 I electronically filed the foregoing with

 5   the Clerk of the Court using the CM/ECF System which will send notification of

 6   such filing to the following:

 7         Scott W. Johnson, scott@johnsonorr.com
 8
 9
                                              s/Alison L. Gregoire
10                                            Alison L. Gregoire
                                              Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


       Motion for Separate Restitution Hearing as to Victims B and C - 3
